Citation Nr: 0736277	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  94-49 875	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether a 1962 claim for service connection for a right 
inguinal hernia is still open, to include whether the veteran 
filed a timely appeal of the April 1962 rating decision that 
denied the claim.  

2.  Whether new and material evidence has been submitted to 
warrant reopening the claim of service connection for a right 
inguinal hernia.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to 
August 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Togus, Maine, Regional Office (RO).  

In 1993, the veteran filed an application to reopen his claim 
for entitlement to service connection for a right inguinal 
hernia.  In June and October 1994 decisions, the RO 
determined that new and material evidence had not been 
submitted to warrant reopening the claim.

In a December 1996 remand, the Board determined that the 
veteran requested a hearing before a member of the Board at 
the RO in Togus, Maine.  The case was remanded for purposes 
of scheduling the requested hearing.  However, the veteran 
withdrew his request.  

In a September 1999 decision, the Board determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a right inguinal hernia.  
The veteran appealed to the United States Court of Veterans 
Appeals (now known as the United States Court of Appeals for 
Veterans Claims) (Court).

In a September 2001 Order, the Court vacated the September 
1999 Board decision and remanded the matter to the Board for 
readjudication under the Veterans Claims Assistance Act of 
2000 (VCAA).  

In a June 2002 decision, the Board determined that new and 
material evidence had not been submitted, and declined to 
reopen the claim for service connection.  In May 2003, the 
Court issued an order vacating and remanding the case to the 
Board for further proceedings.  

The Board remanded the case in July 2004 to comply with VA 
statutory notice requirements.  The Board also noted that the 
veteran had raised the issue of whether his notice of 
disagreement following the April 1962 rating action was still 
"pending" because he had never received a statement of the 
case (SOC).  In July 2004, the RO notified the veteran that 
statements of the case were not part of the appellate process 
at that time.  The RO notified the veteran of the statutory 
requirements, as well as the procedural requirements at the 
time of the April 1962 rating action.  

Thereafter, the veteran's case was transferred to the Board 
in October 2004.  Later that month, the veteran's 
representative also filed a notice of disagreement (NOD) with 
the RO.  An SOC was issued in November 2004 and the 
substantive appeal was received in December 2004.  

As the Board was not notified of the simultaneous procedural 
actions taking place at the RO, in November 2004, it found 
that the veteran had abandoned the claim regarding whether 
the veteran filed a timely appeal of the April 1962 rating 
decision.  

In August 2005, the Court pointed out that the veteran had 
not abandoned the claim regarding the timeliness of the 
appeal and issued an order vacating and remanding the case to 
the Board for further proceedings.  

In March 2006, the Board considered the issues of whether the 
veteran filed a timely appeal of an April 1962 rating 
decision that denied service connection for a right inguinal 
hernia; and, whether new and material evidence has been 
submitted to warrant reopening the claim of service 
connection for a right inguinal hernia.  The appeal was 
denied.  

In April 2007, the Court vacated the March 2006 Board 
decision and remanded the case for action complying with an 
April 2007 joint motion for remand.  

The issue of whether new and material evidence has been 
submitted to warrant reopening the claim of service 
connection for a right inguinal hernia is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  On April 6, 1962, the veteran was notified of the denial 
of service connection for a right inguinal hernia.  

2.  On April 16, 1962, an RO received the veteran's 
disagreement and request for the appropriate forms to appeal 
this decision.

3.  On April 16, 1962; a letter, with attached appropriate 
forms and instructions, was sent through the United States 
Postal Service to the veteran's last known address.  These 
notified him that he had a year to submit an appeal.  

4.  VA did not receive a response from the veteran during the 
year after he was notified of the necessity to file an 
appeal.  

5.  An appeal of the April 1962 denial was not received on or 
after January 1, 1963.  


CONCLUSIONS OF LAW

1.  The provisions of 38 U.S.C. § 4005, establishing the 
requirements for statement of the case, became effective 
January 1, 1963.  Pub. L. 87-866, Section 3, Sept. 19, 1962, 
76 Stat. 553.  

2.  The implementing regulations for the appellate steps 
under Public Law 87-666, specified that the procedure would 
be for application in any case in which an appeal was 
received on or after January 1, 1963.  Paragraph 9801.1, VA 
Regulations, Transmittal Sheet 3, January 1, 1963.  

3.  The April 1962 RO decision did not require the issuance 
of a statement of the case.  38 U.S.C. § 4005; Paragraph 
9801.1, VA Regulations, Transmittal Sheet 3, January 1, 1963.  

4.  The April 1962 RO decision denying service connection for 
a right inguinal hernia is final and the claim adjudicated 
therein is not still open.  38 U.S.C. § 4005 (1958 & Supp. 
1961); 38 C.F.R. §§ 19.1a, 19.2 (1961); Paragraph 9801.1, VA 
Regulations, Transmittal Sheet 3, January 1, 1963.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
VCAA notice is not required because the issue presented is 
solely one of statutory interpretation and/or the claim is 
barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 
227, 230 (2000) (claim that a Federal statute provides for 
payment of interest on past-due benefits), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  

Discussion

The veteran contends that service connection is warranted for 
a right inguinal hernia.  He further asserts that his 
response to an April 1962 letter notifying him of the denial 
of service connection for a right inguinal hernia satisfied 
the requirements for perfecting an appeal under the 
regulation in effect at that time, that the appeal has 
remained open since April 1962, and the claim should be 
reviewed on a de novo basis.  His alternative contention that 
he has submitted new and material evidence to reopen a claim 
for service connection for a right inguinal hernia will be 
addressed in the remand below.  

In 1962, the veteran filed a claim for entitlement to service 
connection for a right inguinal hernia.  In an April 1962 
decision, the White River Junction, Vermont RO denied the 
claim on the basis that there was no indication in the record 
that the right inguinal hernia had its origin in or was 
aggravated by service.  In a letter received April 16, 1962, 
the veteran expressed his intent to appeal and requested the 
appropriate forms to perfect his appeal.  The veteran wrote:

I am waiting for further evidence I would 
like to appeal your decision in your 
letter of April 6th 1962.  

Would you please send me the proper forms 
to fill out for this appeal?

On April 16, 1962, the RO responded and furnished the veteran 
with the pertinent information and materials that he 
requested. The RO closed the letter by noting:

In accordance with your request, there is 
an enclosed VA Form 1-9 [VA Form 1-9, 
Claimant's Appeal to Administrator of 
Veterans Affairs] for your use in filing 
an appeal from the disallowance of your 
claim.  This form should be completed in 
accordance with the instructions on the 
reverse side and returned to this office 
as soon as possible.  

In May 1962, a veterans service organization submitted a 
power of attorney and requested that the veteran's file be 
forwarded as soon as possible.  There is no record that the 
file was sent.  There is nothing in the law or regulations 
that would make a request for records into an appeal or even 
into a request for an extension.  

The veteran was next heard from by VA in February 1968, in 
conjunction with a loan guaranty claim.  There was nothing 
further from him on the claim for service connection for a 
right inguinal hernia until November 1993, when he filed a 
request to reopen the claim.

In April 1962, the applicable statute and regulations allowed 
an appeal of an RO decision by the claimant filing an 
application for review on appeal within one year from the 
date of mailing of notice of the result of initial review or 
determination.  38 U.S.C. § 4005 (1958 & Supp. 1961); 38 
C.F.R. § 19.2 (1961).  The Board finds that the April 16, 
1962, letter was not a perfected appeal within the meaning of 
the statutory and regulatory scheme at the time of the 
denial.  The veteran noted his disagreement with the rating 
decision, but did not finalize any intention to initiate 
appellate review by the letter.  He expressly noted that he 
was waiting for further evidence.  This would seem to 
indicate that he had not yet determined whether he would 
appeal this decision, and that the ability to gather further 
evidence would dictate the continuance of the appeal.

Additionally, the veteran requested that the RO forward the 
necessary appeals forms.  The veteran's actions show that he 
had actual knowledge of the proper procedure to appeal.  The 
RO did as the veteran requested and forwarded a copy of the 
VA Form 1-9.  The veteran never filed that form or any other 
document perfecting an appeal within the one-year period, or 
requesting additional time in which to do so.  See 38 U.S.C. 
§ 4005(a).  

Further under 38 U.S.C. § 4005(e) the veteran was required to 
specify allegations of mistake of fact or error of law in the 
adjudication of the claim in his application for review on 
appeal.  In his April 1962 letter, the veteran did not refer 
to any mistake of fact or error of law.  

Because a complete application for review on appeal was not 
received by the RO by April 1963, after a year, the April 
1962 decision was final.  38 U.S.C. § 4005(b); 38 C.F.R. 
§ 19.2.  

Public Law 87-666 changed 38 U.S.C. § 4005.  It gave a 
claimant a year to submit a notice of disagreement (NOD) and 
required the RO to respond with a statement of the case 
(SOC).  Section 3 of that law specified that it was effective 
January 1, 1963.  It has been argued that because the veteran 
had a year from April 1962 to appeal, and the law requiring a 
SOC became effective within that year, the veteran should 
have been sent a SOC, and that because a SOC was not sent, 
the claim is still open.  

The public law simply states that it will be effective 
January 1, 1963.  It does not address claims that were open 
at that time.  However, the implementing regulations address 
the issue.  Prior to the current Federal Register procedure, 
regulations were promulgated by transmittal sheet.  VA 
Regulations, Appeals - Transmittal Sheet 3, dated January 1, 
1963 promulgated paragraph 9801.1 of the VA Regulations 
(38 C.F.R. § 19.1a).  This regulation addressed the new 
procedure involving a NOD, SOC, and Substantive Appeal.  The 
transmittal sheet noted that Paragraph 9801.1 reflected the 
appellate steps under Public Law 87-666, after January 1, 
1963.  "This procedure will be for application in any case 
in which an appeal is received on or after January 1, 1963."  
This notation is clearly regulatory and binding on the RO and 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Moreover, 
because the law was silent as to existing claims, this 
regulatory determination that the new procedure will apply in 
any case in which an appeal is received on or after the 
effective date of the law is a reasonable exercise of 
regulatory discretion by VA.  

Applying the regulation as to the effective date to this 
case, the Board concludes that the SOC procedure is not for 
application because an appeal was not received on or after 
January 1, 1963.  Thus, an SOC was not required and the 1962 
claim is not open for lack of an SOC.  What was required was 
an appeal from the veteran during the year after he was sent 
the forms.  He had a year to respond but did not do so.  
Consequently, the denial became final.   




ORDER

The 1962 claim for service connection for a right inguinal 
hernia is not still open.  The veteran did not file a timely 
appeal of the April 1962 rating decision that denied the 
claim.  To that extent, the appeal is denied.


REMAND

In March 2006, the Board considered whether new and material 
evidence had been submitted to warrant reopening the claim of 
service connection for a right inguinal hernia.  The Board 
found that the VCAA notice requirements had been satisfied by 
virtue of a letter sent to the veteran in July 2004; and that 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Later that month, the Court issued its decision in Kent v. 
Nicholson; 20 Vet. App.1 (2006).  Therein, the Court held 
that a claimant trying to reopen his claim was entitled to 
notice as to the evidence and information necessary to 
establish his entitlement to the underlying claim for 
benefits.  Review of the July 2004 notice letter shows that 
it informs the veteran of the need for new and material 
evidence but does not explain what evidence was lacking in 
the previous denial.  Thus, the notice letter does not comply 
with the requirements of VCAA as explained by the Court in 
Kent.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent court decisions, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Specifically, the AOJ 
should send the veteran a notice letter 
that complies with the VCAA 
requirements as explained by the Court 
in Kent.  That is, the AOJ should 
notify the veteran of the deficiencies 
in the evidence at the time of the 
previous final denial and what kind of 
evidence would be needed to constitute 
new and material evidence to reopen the 
claim.  

2.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last supplemental statement of the 
case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


